Citation Nr: 1342372	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-24 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the RO.

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge in April 2011.  He failed to report for this hearing.  

The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).


FINDING OF FACT

In an April 2011 statement, prior to the promulgation of a decision by the Board, the Veteran withdrew his claim for an initial compensable rating for the service-connected bilateral hearing loss from appellate consideration. 


CONCLUSION OF LAW

The appeal of the claim for an increased, initial compensable rating for the service-connected bilateral hearing is dismissed. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2013).  

Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

In the present case, the RO granted service connection for bilateral hearing loss in a July 2008 rating decision.  A noncompensable (no percent) disability rating was assigned.  The Veteran noted his disagreement with this decision and perfected an appeal with the timely submission of a VA Form 9 in June 2010.

In a written statement dated on April 25, 2013, prior to the promulgation of a decision by the Board, the Veteran clearly expressed his intention to withdraw his claim from appellate status. 

As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration with regard to this issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Veteran's appeal is dismissed. 


ORDER

The appeal of the claim for an initial compensable rating for the service-connected bilateral hearing loss is dismissed. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


